PER CURIAM:
In these consolidated appeals, Clayton Willis appeals the district court’s orders forfeiting real property and currency to the Government. We have reviewed the record and find no reversible error. Ac*360cordingly, we affirm for the reasons stated by the district court. United States v. Willis, Nos. 1:03-cv-00263-JAB; 1:02-cv00898-JAB (M.D.N.C. filed May 25, 2006 & entered May 26, 2006). We deny Willis’ requests for appointment of counsel.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although Willis asserts he has had no response to his request to proceed on appeal without payment of fees, we observe that the district court previously accorded Willis in forma pauperis status, and these appeals have proceeded on that basis.